In a proceeding to invalidate a petition designating Tito Velez as a candidate in the Democratic Party primary election to be held on September 11, 1990, for the nomination of that party as its candidate for the public office of Member of the Assembly of the 53rd Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Levine, J.), dated August 10, 1990, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Velez v Nieves, 164 AD2d 931 [decided herewith]). Bracken, J. P., Rubin, Harwood, Rosenblatt and Miller, JJ., concur.